Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In para. 0025, “…rotate around a horizontal plane…” should be “…rotate around a horizontal axis…”, and “…rotate around a vertical plane…” should be “…rotate around a vertical axis…” to correspond with the rest of the specification (see para. 0061 – “Thus, while in Figs. 2A and 2B, phi motor 240 rotates around a horizontal axis and theta motor 220 rotates around a vertical axis, in Figs. 2C and 2D, phi motor 240 rotates around a first horizontal axis, and theta motor 220 rotates around a second horizontal axis that is perpendicular to the first horizontal axis.”).Appropriate correction is required.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:    
“…when scanning a previous plane; moving to a next plane…” should be “…when scanning a previous plane; and moving to a next plane…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 12-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 9629608 B2, published April 25, 2017 with a priority date of March 7, 2013) and Luo et al. (US 20150216512 A1, published August 6, 2015 with a priority date of February 5, 2014), hereinafter Imamura and Luo, respectively.
	 Regarding claim 1, Imamura teaches a method performed by a device (see Fig. 1 – scanning controller 16a), the method comprising:
Selecting, by the device, a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using an ultrasound transducer (see Fig. 1; see col. 3, lines 51-53, 57-61 – “…when a plurality of transducer elements constituting the transducer element array 1a are linearly arranged and the ultrasound probe 1 performs linear scanning…a plane including the swing axis A and the arrangement direction is a rectangular, and a plane including the swing direction and being vertical to the arrangement direction is fan-shaped depending on the curvature of the swing direction.”); 

Dividing, by the device, the scan planes into groups of scan planes based on the interlacing factor (see col. 15, para. 6 – “…scanning controller 16a controls…” the scanning of the cross section planes; see Fig. 15 – a group of scan planes in the forward direction and another group of scan planes in the backward direction; see Fig. 14 – first scanning of the odd numbered planes in the forward direction and second scanning of the even numbered planes in the backward direction).
Imamura does not explicitly teach performing, by the device, the interlacing scan by controlling a first motor configured to rotate the ultrasound transducer around a horizontal axis to scan a plane and a second motor configured to rotate the ultrasound transducer around a vertical axis to move to a different plane, and wherein the first motor moves in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes.
Whereas, Luo, in the same field of endeavor, teaches performing, by the device, an interlacing scan by controlling a first motor configured to rotate the ultrasound transducer around a horizontal axis to scan a plane (see Fig. 23 – “Phi rotation axis”) and a second motor configured to rotate the ultrasound transducer around a vertical axis to move to a different plane (see Fig. 23 – “Theta rotation axis”; see pg. 6, col. 2, para. 0082 – “In this probe, transducer motion is characterized by rotation about two axes, phi and theta…”), and wherein the first motor moves in a first direction for at least some of the scan planes 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of the device’s method of selecting the number of scan planes and interlacing factor for the interlacing scan, and dividing the scan planes into groups based on the interlacing factor, as disclosed by Imamura, by including the step of the device performing the interlacing scan by controlling two motors to rotate the ultrasound transducer in the manner claimed, as disclosed by Luo. One of ordinary skill in the art would have been motivated to make this modification in order to increase the frame rate and reduce data acquisition time, taught by Luo (see pg. 2, para. 0013, lines 6-9).
Regarding claim 2, Luo further teaches a method performed by a device wherein the second motor moves in a third direction for at least some of the groups of scan planes and in a fourth direction, opposite to the third direction, for other ones of the groups of scan planes (see Fig. 23 of Luo – “Theta rotation axis” and the corresponding directional arrows).  
Regarding claim 3, Luo further teaches a method performed by a device wherein the first motor changes direction every plane and wherein the second motor changes directions every group without changing directions within a group (see pg. 2, para. 0016, lines 16-19 – “After the rotation of Theta motor, the algorithm determines the Phi firing offsets for forward and backward scans based on the symmetricity information of a data plane.”).
Regarding claim 5, Imamura further teaches a method performed by a device wherein dividing the scan planes into groups of scan planes based on the interlacing factor includes: sequentially numbering the scan planes; dividing the scan planes into a number of groups of scan planes corresponding to the interlacing factor; and sequentially distributing the numbered scan planes into the groups of scan planes (see Fig. 14 – sequentially odd-numbered scan planes grouped to image 1 as first scanning, and sequentially even-numbered scan planes grouped to image 2 as second scanning).  
Regarding claim 6, Luo further teaches a method performed by a device wherein performing the interlacing scan includes: scanning a particular plane by moving the first motor in a direction that is opposite to a direction the first motor moved when scanning a previous plane; and moving to a next plane by moving the second motor by a number of planes corresponding to the interlacing factor, wherein the direction of the second motor changes if the next plane is in a different one of the groups of scan planes than the previous plane (see pg. 2, para. 0016, lines 16-19 – “After the rotation of Theta motor, the algorithm determines the Phi firing offsets for forward and backward scans based on the symmetricity information of a data plane.”).
Regarding claim 7, Imamura further teaches a method performed by a device wherein the number of scan planes corresponds to two, wherein the interlacing factor corresponds to two, and wherein performing the interlacing scan includes: performing continuous bi-plane scanning (see Fig. 19; see col. 7, lines 29-33 – “…the ultrasound diagnosis apparatus conventionally generates and displays, based on collected volume data, a plurality of desired cross sections, such as MPR images of orthogonal two cross sections or orthogonal three cross section; see col. 18, lines 29-32 – “…the bi-plane probe scanning intersecting two cross sections is used in puncture operation for determining whether a puncture needle is inserted to a region to be examined or treated…”).  
Regarding claims 8, Imamura further teaches a method performed by a device wherein a range of motion of the first motor includes an acceleration or deceleration region and a constant speed region (see Fig. 7; see col. 9, lines 57-61 – “…the intervals between transducer elements performing ultrasound transmission/reception are shifted from the left side to the right side at a certain time interval.”), and wherein performing the interlacing scan includes: controlling the second motor to rotate while the first motor is in the acceleration or deceleration region of the range of motion (see Fig. 13A; see col. 14, lines 9-12 – “…the scanning controller 16a may perform the position control additionally using information on the swing speed that is increased at the start of swing and decreased in the end of swing.”).  
Regarding claims 9, Imamura further teaches a method performed by a device wherein the second motor moves the ultrasound transducer from a first plane to a second plane while the first motor is in the acceleration or deceleration region of the range of motion (see Fig. 13A; see col. 14, lines 9-12 – “…the scanning controller 16a may perform the position control additionally using information on the swing speed that is increased at the start of swing and decreased in the end of swing.”).  
Regarding claim 12, Imamura teaches a controller unit configured to: (see Fig. 1 – scanning controller 16a):
Select a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using the ultrasound probe (see col. 2, lines 51-53, 57-61 – “…when a plurality of transducer elements constituting the transducer element array 1a are linearly arranged and the ultrasound probe 1 performs linear scanning…a plane including the swing axis A and the arrangement direction is a rectangular, and a plane including the swing direction and being vertical to the arrangement direction is fan-shaped depending on the curvature of the swing direction.”); 
Select an interlacing factor for the interlacing scan (see Fig. 14 – first scanning of the odd numbered planes in the forward direction and second scanning of the even numbered planes in the backward direction); and
Divide the scan planes into groups of scan planes based on the interlacing factor (see Fig. 14 – first scanning of the odd numbered planes in the forward direction and second scanning of the even numbered planes in the backward direction).
Imamura does not explicitly teach perform the interlacing scan by controlling the first motor and the second motor, and wherein the first motor moves in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes.  
Whereas, Luo, in the same field of endeavor, teaches a system comprising: An ultrasound probe (Fig. 23) comprising: an ultrasound transducer (see Fig. 23 – “Transducer”); a first motor configured to rotate the ultrasound transducer around a horizontal axis to scan a plane (see Fig. 23 – “Phi rotation axis”); and a second motor configured to rotate the ultrasound transducer around a vertical axis (see Fig. 23 – “Phi rotation axis”), or around another horizontal axis perpendicular to the horizontal axis of the first motor to move to a different plane; and wherein the first motor moves in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes (Fig. 5; see Fig. 23 – “Phi rotation axis” and the corresponding directional arrows). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an ultrasound probe with a controller unit configured to selecting the number of scan planes and interlacing factor for the interlacing scan, and dividing the scan planes into groups based on the interlacing factor, as disclosed by Imamura, by including two motors to rotate the ultrasound transducer, as disclosed by Luo. One of ordinary skill in the art would have been motivated to make this modification in order to increase the frame rate and reduce data acquisition time, taught by Luo (see pg. 2, para. 0013, lines 6-9).
Regarding claim 13, Luo further teaches a system wherein the second motor moves in a third direction for at least some of the groups of scan planes and in a fourth direction, opposite to the third direction, for other ones of the groups of scan planes (see Fig. 23 – “Theta rotation axis” and the corresponding directional arrows).  
Regarding claim 14, Luo further teaches a system wherein the first motor changes direction every plane and wherein the second motor changes directions every group without changing directions within a group (see pg. 2, para. 0016, lines 16-19 – “After the rotation of Theta motor, the algorithm determines the Phi firing offsets for forward and backward scans based on the symmetricity information of a data plane.”).
Regarding claim 15, Luo further teaches a system wherein performing the interlacing scan includes: scanning a particular plane by moving the first motor in a direction that is opposite to a direction the first motor moved when scanning a previous plane; and moving to a next plane by moving the second motor by a number of planes corresponding to the interlacing factor, wherein the direction of the second motor changes if the next plane is in a different one of the groups of scan planes than the previous plane (see pg. 2, para. 0016, lines 16-19 – “After the rotation of Theta motor, the algorithm determines the Phi firing offsets for forward and backward scans based on the symmetricity information of a data plane.”).
Regarding claim 16, Imamura further teaches a system wherein the number of scan planes corresponds to two, wherein the interlacing factor corresponds to two, and wherein performing the interlacing scan includes: performing continuous bi-plane scanning (see Fig. 19; see col. 7, lines 29-33 – “…the ultrasound diagnosis apparatus conventionally generates and displays, based on collected volume data, a plurality of desired cross sections, such as MPR images of orthogonal two cross sections or orthogonal three cross section; see col. 18, lines 29-32 – “…the bi-plane probe scanning intersecting two cross sections is used in puncture operation for determining whether a puncture needle is inserted to a region to be examined or treated…”).  
Regarding claim 17, Imamura further teaches a system wherein a range of motion of the first motor includes an acceleration or deceleration region and a constant speed region, and wherein performing the interlacing scan includes: controlling the second motor to rotate while the first motor is in the acceleration or deceleration region of the range of motion (see Fig. 13A; see col. 14, lines 9-12 – “…the scanning controller 16a may perform the position control additionally using information on the swing speed that is increased at the start of swing and decreased in the end of swing.”).  
Regarding claim 18, Imamura further teaches a system wherein the second motor moves the ultrasound transducer from a first plane to a second plane while the first motor is in the acceleration or deceleration region of the range of motion (see Fig. 13A; see col. 14, lines 9-12 – “…the scanning controller 16a may perform the position control additionally using information on the swing speed that is increased at the start of swing and decreased in the end of swing.”). 
Regarding claim 20, Luo further teaches a system wherein the second motor is configured to rotate the ultrasound transducer around the vertical axis (see Fig. 23 – “Theta rotation axis”).  
Regarding claim 22, Imamura teaches a device comprising: a memory storing instructions (Fig. 1, image memory 15, internal memory 17); and a processor (Fig. 1, B-mode processor) configured to execute the instructions to:
Select a number of scan planes for an interlacing scan to scan a volume of an area of interest in a patient's body using an ultrasound transducer array (see col. 2, lines 51-53, 57-61 – “…when a plurality of transducer elements constituting the transducer element array 1a are linearly arranged and the ultrasound probe 1 performs linear scanning…a plane including the swing axis A and the arrangement direction is a rectangular, and a plane including the swing direction and being vertical to the arrangement direction is fan-shaped depending on the curvature of the swing direction.”); 
Select an interlacing factor for the interlacing scan (see Fig. 14 – first scanning of the odd numbered planes in the forward direction and second scanning of the even numbered planes in the backward direction); and
Divide the scan planes into groups of scan planes based on the interlacing factor (see Fig. 14 – first scanning of the odd numbered planes in the forward direction and second scanning of the even numbered planes in the backward direction).
	Imamura does not explicitly teach a processor configured to perform the interlacing scan by controlling the ultrasound transducer array to scan a plane and controlling a motor configured to rotate the ultrasound transducer array around a vertical axis to move to a different plane, and wherein the motor changes directions for every group of scan planes without changing directions within a group of scan planes.
Whereas, Luo, in the same field of endeavor, teaches a processor to perform the interlacing scan by controlling the ultrasound transducer array to scan a plane (see Fig. 23 – “Phi rotation axis”) and controlling a motor configured to rotate the ultrasound transducer array around a vertical axis to move to a different plane (see Fig. 23 – “Theta rotation axis”), and wherein the motor changes directions for every group of scan planes without changing directions within a group of scan planes (see pg. 2, para. 0016, lines 16-19 – “After the rotation of Theta motor, the algorithm determines the Phi firing offsets for forward and backward scans based on the symmetricity information of a data plane.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a device with memory storage and a processor configured to selecting the number of scan planes and interlacing factor for the interlacing scan, and dividing the scan planes into groups based on the interlacing factor, as disclosed by Imamura, by including to the processor’s instructions of performing interlaced scanning to control two motors to rotate the ultrasound transducer, as disclosed by Luo. One of ordinary skill in the art would have been motivated to make this modification in order to increase the frame rate and reduce data acquisition time, taught by Luo (see pg. 2, para. 0013, lines 6-9).

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Luo as applied to claim 1 above, and further in view of Chalana et al. (US 20080146932 A1, published June 19, 2008 with a priority date of October 27, 2007), hereinafter referred to as Chalana.
Regarding claim 4, Imamura as modified teaches the method of claim 1, as set forth above.
Imamura as modified does not explicitly teach wherein the scan planes are separated by an angle corresponding to one hundred and eighty degrees divided by the number of scan planes.
Whereas, Chalana, in the same field of endeavor, teaches a method performed by a device wherein scan planes are separated by an angle corresponding to one hundred and eighty degrees divided by the number of scan planes (see Fig. 5B – scan plane 210; see pg. 7, col. 1, para. 0140, lines 12-19 – “After gathering the 2D sector image, a second motor rotates the transducer between 3.75 degrees or 7.5 degrees to gather the next 120 degree sector image. This process is repeated until the transducer is rotated through 180 degrees, resulting in the cone-shaped 3D conic array 240 data set with 24 planes rotational assembled in the preferred embodiment. The conic array could have fewer or more planes rotationally assembled.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of selecting a number of scan planes, as disclosed by Imamura as modified, by having the scan planes separated by set angles, as disclosed by Chalana. One of ordinary skill in the art would have been motivated to make this modification in order to easily locate and isolate an area of interest in a patient’s body, as taught by Chalana (see pg. 7, col. 1, para. 0140, lines 22-27). 
Regarding claim 10, Imamura as modified teaches the method of claim 1, as set forth above.
Imamura as modified does not explicitly teach wherein the second motor moves in a same direction for all the groups of scan planes.
Whereas, Chalana, in the same field of endeavor, teaches a method performed by a device wherein the second motor moves in a same direction for all the groups of scan planes (see Fig. 5B – the one direction of theta, the second motor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of performing the interlacing scan by controlling two motors to rotate the ultrasound transducer, as disclosed by Imamura as modified, by having the second motor rotate in the same direction for all scan planes, as disclosed by Chalana. One of ordinary skill in the art would have been motivated to make this modification for the predictable benefit of sequentially numbering the scan planes for easier locating of a cross-section of interest in the body, as one of ordinary skill in the art would recognize. 
Regarding claim 11, Imamura in view of Luo teaches the method of claim 1, as set forth above.
Imamura in view of Luo does not explicitly teach wherein performing the interlacing scan includes: performing a first volume scan with the second motor starting in a first plane; and performing a second volume scan with the second motor starting in a second plane, wherein the second plane is different from the first plane.
Whereas, Chalana, in the same field of endeavor, teaches a method performed by a device wherein performing the interlacing scan includes: performing a first volume scan with the second motor starting in a first plane; and performing a second volume scan with the second motor starting in a second plane, wherein the second plane is different from the first plane (see Fig. 5B and Fig. 19; see pg. 7, col. 1, para. 0140, lines 1-3 – “…a plurality of scan planes forming a three-dimensional array (3D) 240 having a substantially conic shape.”; see pg. 16, col. 2, para. 0268, lines 1-3 – “…a 6-section supine procedure to acquire multiple image cones around the center point of a uterus of a patient in a supine position.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of performing the interlacing scan by controlling two motors to rotate the ultrasound transducer, as disclosed by Imamura in view of Luo, by having the having the first volume scan start in a different plane than the second volume scan, as disclosed by Chalana. One of ordinary skill in the art would have been motivated to make this modification in order to locate any point in a certain volume scan corresponding to a specific location in the body for diagnosis, as taught by Chalana (see pg. 16, col. 2, para. 0268).  
	

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Luo as applied to claim 12 above, and further in view of Chalana.
Regarding claims 19, Imamura in view of Luo teaches a system that selects the number of scan planes and interlacing factor for the interlacing scan, divides the scan planes into groups based on the interlacing factor, and performs the interlacing scan by controlling two motors to rotate the ultrasound transducer, as disclosed in claim 12.
Imamura in view of Luo does not explicitly teach wherein the second motor moves in a same direction for all the groups of scan planes.
Whereas, Chalana, in the same field of endeavor, teaches a system wherein the second motor moves in a same direction for all the groups of scan planes (see Fig. 5B – the one direction of theta, the second motor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system the two motors rotating the ultrasound transducer, as disclosed by Imamura in view of Luo, by having the second motor rotate in the same direction for all scan planes, as disclosed by Chalana. One of ordinary skill in the art would have been motivated to make this modification in order to sequentially number the scan planes for easier locating of a cross-section of interest in the body. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Luo as applied to claim 12 above, and further in view of Utsunomiya (US 20160000404 A1, published January 7, 2016 with a priority date of July 6, 2015), hereinafter referred to as Utsunomiya.
Regarding claim 21, Imamura in view of Luo teaches a system with an ultrasound probe comprising of an ultrasound transducer and two motors configured to rotate the ultrasound transducer, as disclosed in claim 12. 
	Imamura in view of Luo does not explicitly teach wherein the second motor is configured to rotate the ultrasound transducer around the other horizontal axis perpendicular to the horizontal axis of the first motor.  
	Whereas, Utsunomiya, in the same field of endeavor, teaches a system wherein the second motor (Fig. 4, θ2 rotating around the C axis) is configured to rotate the ultrasound transducer around the other horizontal axis perpendicular to the horizontal axis of the first motor (Fig. 4, θ1 rotating around the A axis; Abstract, lines 4-7 – “…ultrasound probe configured to transmit and receive ultrasound waves to perform a scan in a first direction and a second direction perpendicular to the first direction.”)  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two motors rotating the ultrasound transducer, as disclosed by Imamura in view of Luo, by having the second motor rotate the transducer around another horizontal axis that is perpendicular to the horizontal axis of the first motor, as disclosed by Utsunomiya. 
	One of ordinary skill in the art would have been motivated to make this modification in order to acquire ultrasound volume data of different shapes, depending on the object that is examined in the body, as taught by Utsunomiya (see pg. 3, col. 1, para. 0052-0055).
	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagge (US 9386964 B2, published July 12, 2016 with a priority date of June 20, 2013) discloses an ultrasound system that generates a 3D image based on at least two 2D intersecting scan planes.
Waki (US 20140343422 A1, published November 20, 2014 with a priority date of November 17, 2011) discloses an ultrasound system that improves the frame rate and constructs a 4D ultrasound image at a high frame rate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793